Citation Nr: 0508915	
Decision Date: 03/24/05    Archive Date: 04/01/05	

DOCKET NO.  01-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral flatfoot 
disorder.  



REPRESENTATION

Appellant represented by:	Gabriel M. Rodriguez, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
November 1943 to February 1946, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In May 2004, the Board returned the case to the RO 
for additional development.  That development was 
accomplished to the extent possible without the veteran's 
cooperation and the case was returned to the Board for final 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence obtainable without the veteran's 
cooperation has been obtained by the RO.  

2.  A bilateral flatfoot disorder is not causally or 
etiologically related to service, nor was arthritis 
manifested within one year of separation from service.  


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the October 1999 
rating decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter to the 
veteran dated in June 2004 specifically notified the veteran 
of the substance of the VCAA.  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the RO has essentially satisfied the notice 
requirements of the VCAA through the June 2004 letter by (1) 
informing the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence the 
VA will seek to provide; (3) informing the veteran about the 
information and evidence the veteran is expected to provide; 
and (4) requesting or telling the veteran to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the veteran should "give us 
everything you've got pertaining to your claim."  This 
"fourth" element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board does acknowledge that the June 2004 letter was 
initially provided to the veteran long after the October 1999 
rating decision that denied the benefit sought on appeal.  
However, in another case regarding the timing of the VCAA 
notice, the United States Court of Appeals for Veterans 
Claims (Court) has held that in such situations, the veteran 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  That notice was provided to the veteran 
pursuant to the Board's May 2004 remand, and the RO 
subsequently reviewed the veteran's claim and continued the 
denial of the benefit sought on appeal.  Under the 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are unavailable, presumably destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973, although 
the record does contain a report of a physical examination 
performed in February 1946 in connection with the veteran's 
separation from service.  The veteran has submitted 
statements from private physicians and he has been afforded a 
VA examination in connection with his current appeal.  While 
there are indications that there are private medical records 
that have not been obtained, one of the reasons the Board 
returned the case to the RO for additional development in 
May 2004 was to obtain an authorization from the veteran in 
order for the RO to assist the veteran in obtaining those 
records.  However, the veteran did not return a completed 
authorization and consequently those records could not be 
obtained.  The Board also requested that the veteran be 
afforded an additional VA examination in order to assist in 
resolving the medical question presented in this appeal, but 
the record reflects that the veteran did not report for that 
scheduled examination.  In this regard, the Board would 
simply note that the duty to assist is not always a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Therefore, the Board finds that all relevant evidence 
obtainable without the veteran's assistance has been obtained 
and the Board will proceed with appellate review.  

Background and Evidence

As indicated above, the veteran's service medical records are 
unavailable.  A request by the RO for the veteran's service 
medical records resulted in a response from the NPRC 
indicating that the standard source documents were not 
available.  The NPRC did include a record of information from 
hospital admission cards created by the Office of the Surgeon 
General, Department of the Army, which indicated that the 
veteran was hospitalized in December 1944 for acute 
sinusitis.  A report of a physical examination performed in 
February 1946 in connection with the veteran's separation 
from service was previously obtained and associated with the 
claims file in March 1947.  That physical examination 
contains no reference to flat feet in the listing of all 
significant diseases, wounds and injuries, and physical 
examination of the feet was normal.  

A VA treatment and progress record dated in August 1947 
generated in response to the veteran's request for treatment 
for the skin contains clinical findings pertaining to the 
hands and contains an impression of dysidrosis.  

A VA Form 26-526 (Veterans Application for Compensation or 
Pension) received in January 1999 shows the veteran claimed 
service connection for disorders which included fallen arches 
that he indicated began in December 1943.  In that 
application the veteran reported that he had received 
treatment for third degree flat feet beginning in 
December 1943 and ending in January 1944 in the infirmary in 
Fort Knox, Kentucky, while in basic training.  In response to 
a request for civilian physicians and hospitals where the 
veteran had been treated before or since service since his 
last discharge the veteran reported "none."  

A report of a VA examination performed in September 1999 
shows the veteran reported that physicians had told him he 
was unfit for military service because of his feet but he was 
placed on light duty and served his regular tour.  The 
veteran stated that they made arch supports for him during 
service.  The veteran reported that following service he 
served many years in an active profession as a plant manager 
and indicated that his feet were painful and that at times he 
could barely walk.  The examination report noted that the 
veteran did not have arch supports in his shoes at the time 
of the examination and that he walked easily with a normal 
gait.  Following the examination, which included X-rays of 
the feet which disclosed a moderate bilateral talonavicular 
arthritic process, the final diagnosis was congenital 
moderate pes planus with moderate symptoms and no unusual 
calluses.  The examiner stated that it was more likely there 
was no specific relation of that disorder to his two and one-
half year period of military service over 50 years ago.  

In the VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in May 2001 the veteran related that he never had problems 
with his feet prior to military service and that his 
condition arose while in service.  The veteran indicated that 
he was seen by physicians and reassigned during service based 
on his foot condition.  

A statement dated in November 2001 from Donald H. Heier, DPM 
relates that he first examined and treated the veteran in 
July 2000 for painful ingrown toenails which was his chief 
complaint at the time.  During the examination Dr. Heier 
noted the veteran had a bilateral pes planus condition which 
the veteran stated was painful on weight bearing.  Dr. Heier 
stated that he was asked to review medical records from the 
veteran's days in the Armed Services with regard to his pes 
planus condition and whether it could have been aggravated 
while performing his duties in service.  He stated that he 
reviewed his records that were given to him and the last 
examination performed by the VA in September 1999.  Dr. Heier 
explained that medical records from the Armed Services could 
not be found and therefore he had no way of evaluating what 
was or was not documented at that time.  After reviewing the 
VA examination and findings, Dr. Heier stated that he could 
agree with some of the findings, but that since that 
examination there had been changes such as an unsteady gait, 
ambulating with the help of a cane, peripheral vascular 
disease, peripheral neuropathy, edema of the legs, ankles and 
feet, and painful callus formation under the fifth left 
metatarsal base.  As to whether the veteran's pes planus 
condition was congenital or acquired, Dr. Heier stated that 
he could not with any degree of certainty make that decision, 
nor did he believe that anyone else could make such a 
decision.  With respect to the question of whether the 
condition could be aggravated while in service, Dr. Heier 
indicated that he would have to say that it could have and 
that his duties in the service would have a direct bearing on 
the severity whether or not it was an acquired or congenital 
flatfoot condition.  The final impression was moderate pes 
planus with moderate to severe pain due to callus formation 
and weakness in his ankles and feet.  Dr. Heier concluded 
that there may be a relationship to his years in service.  

An affidavit from the veteran indicated that the veteran 
reported that prior to service he was very active in 
athletics and that prior to service he never had suffered any 
problems whatsoever with his feet.  It was indicated that he 
passed his physical examination and departed for basic 
training at Fort Knox in November 1943.  The veteran went on 
to explain that during the first four weeks of his basic 
training he experienced no problems with his feet and that in 
or about the fifth week of basic training his feet gave out 
during a 5-mile forced march.  The veteran noted that he 
experienced severe pain and swelling and was assisted back to 
the company area and went on sick call the following morning.  
The veteran went on to relate that he was later transferred 
to the base hospital for further examination and that his 
feet were examined by a base orthopedic physician who told 
the veteran that he had third degree flat feet and special 
arch supports were made for him.  He noted that he was 
excused from all further marches and returned to the base 
hospital weekly for the next several weeks for observation 
and adjustment of the arches.  The veteran reported that he 
was reassigned to limited service and from that point on he 
did not participate in any further marches, close order 
drills or heavy vehicle driving.  The veteran went on to 
relate the specifics of his service assignments and duties 
without any specific reference to further treatment, but did 
indicate that throughout his time in service his feet 
continued to suffer from periodic pain and swelling.  The 
veteran indicated that following service he continued to 
experience pain and swelling in his feet and that he received 
care for his feet from Dr. Max Lieberman until the early 
1950's; from Dr. William Schwartz beginning in the early 
1950's until about 1969 or 1970; and then from Dr. Donald 
Miller in or about 1970.  The veteran reported that Dr. 
Miller informed him that he suffered from third degree flat 
feet.  The veteran concluded that he had suffered from pain 
and swelling in his feet since basic training.  

An October 2003 statement from Adam S. Landsman, DPM 
indicates that the veteran had been under his care for 
approximately three years regarding numerous foot problems.  
Dr. Landsman indicated that the veteran had severe bilateral 
pes planus with evidence of multiple arthritic changes in the 
feet.  He indicated that he was writing the letter at the 
request of the veteran and was based on his past medical 
history.  Dr. Landsman indicated that the veteran had 
informed him that he joined the Army many years ago and 
completed a physical without restrictions and that shortly 
after joining the Army he indicated that his position with 
the Army required frequent jumping from significant heights 
from trucks and tanks.  The veteran reported to Dr. Landsman 
that subsequent to that activity he began noticing immediate 
and severe collapse of both arches.  He indicated that the 
veteran had informed him that after being examined by Army 
physicians he was reassigned to limited service.  Dr. 
Landsman indicated that based on his examination of the 
veteran, now and over the last three years, he showed signs 
of arthritic changes throughout his midfoot and severe pes 
planus.  It was noted that the veteran underwent surgery for 
foot deformities which ultimately resulted in multiple 
infections and resection of the bone from his feet.  Dr. 
Landsman stated that based on the veteran's description of 
his symptoms from many years ago and the appearance of his 
foot today, it was conceivable that he ruptured the plantar 
fascia as the result of multiple jumps from high heights.  He 
noted that this could begin the series of arthritic changes 
which were now present.  With regard to the possibility that 
his condition was congenital, and that he was born with these 
types of foot deformities, Dr. Landsman's response was that 
the types of changes seen in his foot were more typical a 
result of wear and tear, rather than a congenital.  He noted 
that numerous individuals have congenital deformities and 
lead healthy pain free lives.  He noted that this could 
frequently be altered in the case where congenital 
deformities predisposed an individual to further injury as a 
result of their activities.  Dr. Landsman concluded that, 
"if, in fact, the historic record of [the veteran's] injury 
is accurate, as I would expect it to be, then it is possible 
that his current foot condition could ultimately be the 
result of his initial injuries."  

The Board returned the case to the RO in May 2004 for 
additional development.  This development included requesting 
authorizations for the release of private medical records for 
all physicians who had treated him for his feet since 
separation from service and specifically to request the 
veteran to provide authorizations for the release of private 
medical records specified in his August 2002 affidavit.  A 
further attempt to obtain service medical records, including 
a search of alternative records, such as Morning Reports, was 
also requested to be undertaken, and the RO was requested to 
afford the veteran an additional VA examination in order to 
assist the Board in determining whether the veteran's 
bilateral flat feet was a congenital defect or an acquired 
disorder, and to address the possibility that the disorder 
preexisted service and the possibility of aggravation during 
service.  The record reflects that the RO requested 
information from the veteran in the June 2004 VCAA letter, 
but the veteran did not respond to that request for 
information.  The record also reflects that the veteran 
failed to report for the VA examination requested by the 
Board.  

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

After reviewing the evidence of record, the Board finds that 
service connection for a bilateral flatfoot disorder is not 
warranted.  While VA and private physicians have offered 
contrasting opinions as to whether the veteran's bilateral 
flatfoot disorder is a congenital or acquired disorder the 
Board believes that the most probative piece of evidence of 
record, specifically the February 1946 physical examination 
performed in connection with the veteran's separation from 
service, makes a resolution of that matter unnecessary.  In 
particular, that physical examination contained no reference 
to a bilateral flatfoot disorder either by the history 
reported by the veteran or on physical examination, which 
disclosed the feet were normal.  

So whether the veteran developed symptomatology associated 
with his feet as a result of physical training as he related 
in his August 2002 affidavit or as a result of an injury as 
he reported to Dr. Landsman, the medical evidence available 
at the time of the veteran's separation from service did not 
disclose the presence of any disorder of his feet at the time 
of his separation from service.  The Board also finds it 
significant that the most contemporaneous medical record 
dated following separation from service, an August 1947 VA 
treatment and progress record did not make any reference to 
the veteran's feet, but rather reflected the veteran's desire 
for treatment of the skin for disorder diagnosed as 
dysidrosis.  

While the Board acknowledges the absence of the veteran's 
service medical records and the heightened duty to explain 
the rationale for denying the veteran's claim in the absence 
of those records, the Board would observe that in the 
veteran's January 1999 Application for VA benefits he 
reported that he received treatment for his flat feet in 
December and January 1944 while in basic training and that he 
had received no treatment following his separation from 
service.  Although the veteran subsequently recalled 
receiving treatment for his feet from three specific 
physicians in the August 2002 affidavit, the Board, through 
the RO, sought to assist the veteran in obtaining those 
records in order to substantiate his claim, particularly in 
light of the loss of the veteran's service medical records.  
The Board also sought to afford the veteran an additional VA 
examination and obtain additional information from the 
veteran to permit a further search of alternative service 
records, such as Morning Reports, which could possibly 
document the treatment the veteran reported he received in 
December 1943 and January 1944.  

However, the veteran failed to cooperate in the efforts to 
assist him in developing the facts pertinent to his claim, 
such as obtaining service records which could document the 
veteran's treatment in service by way of Morning Reports or 
obtaining medical records in order to demonstrate a 
continuity of symptomatology following separation from 
service.  He also did not report for the VA examination 
scheduled to assist him in developing the fact pertinent to 
his claim.  The factual data required to assist the veteran, 
the specific dates and places of treatment from the 
physicians identified by the veteran, as well as his units of 
assignments and the need to report for a VA examination are 
straightforward facts and reasonable requests and do not 
place an impossible or onerous task on the veteran.  "The 
duty to assist is not always a one way street.  If a veteran 
wishes help, he cannot possibly wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the punitive evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board would also note that the two opinions from the 
private physician are based exclusively on a history reported 
by the veteran and neither accounts for the normal 
examination of the feet shown on the February 1946 
examination performed at the time of the veteran's separation 
from service.  Both opinions are also somewhat speculative.  
Dr. Heier in responding to whether the veteran's pes planus 
condition was aggravated in service stated that "it could 
have," and that there "may" be a relationship to service, 
while Dr. Landsman stated that such a relationship was 
"possible."  The VA examiner, on the other hand, was more 
definitive in concluding that "it was more likely than not" 
that there was no specific relationship to service. 

Therefore, the Board finds that the opinion of the VA 
examiner who performed the September 1999 VA examination who 
concluded that it was more likely that there was no specific 
relation between the veteran's pes planus and service has 
greater probative value than the more speculative opinions 
from the private physicians.  In this regard, the Board 
places the greatest probative value on the physical 
examination performed in February 1946, which did not 
document the presence of any foot disorder at the time of the 
veteran's separation from service, and the lack of any 
medical records documenting a continuity of symptomatology 
following the veteran's separation from service.  
Accordingly, the Board concludes that service connection for 
a bilateral flatfoot disorder is not established.  


ORDER

Service connection for a bilateral flatfoot disorder is 
denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


